Concurring Opinion.
Rabb, J.-
In order that an alteration made in a written instrument, after its execution, shall have the effect to vitiate. the same, such alteration must be material. It is not material unless it changes the legal effect of the instrument. 2 Am. and Eng. Ency. Law (2d ed.), 222, and eases cited. As between the parties, any description of chattels in a chattel mortgage is good, if the parties knew and understood what properties the mortgage covered. 1 Cobbey, Chattel Mortgages, §188, and cases cited; Baldwin v. Boyce (1898), 152 Ind. 46.
Therefore, if the description of the property in the mortgage was of such a character that the parties to it knew and understood thereby the identity of the property mortgaged, any alteration in the matter of the description of the propei'ty made in the instrument after its execution, which did not affect the rights of the parties, would not be a material alteration; and, as between the mortgagor in this ease and the appellant, the description of the property contained in the mortgage, as it was executed was sufficient- — • that is, the parties to the instrument knew and understood by the description what property it was intended to cover —the addition to the description of the words “in my storehouse in Bedford” did not change the legal rights of the parties to the instrument, and was not, therefore, as between them, a material alteration. But while such description of the property was sufficient as between the mortgagor and mortgagee,' it was not a sufficient description of the *425property to render the mortgage valid and effectual, as between the mortgagee and a tona fide purchaser of the property from the mortgagor, without notice. 1 Cobbey, Chattel Mortgages, §186; Baldwin v. Boyce, supra.
As to the appellant and the appellees, the alteration in the mortgage, if the appellees were tona fide purchasers of the property from the mortgagor, would be a material alteration. It would make the indefinite description of the property so definite and certain as that the record of the instrument would charge subsequent purchasers with notice; whereas the indefinite description contained in the instrument as executed would not have this effect. The questions decided by this court on a former appeal (McKinney v. Cabell [1900], 24 Ind. App. 676) arose upon a demurrer to the third paragraph of the appellees’ answer in that case, which charges the alteration of the instrument, and also that the parties answering were tona fide purchasers without notice. The court held this answer good, and that is all that was decided. The question arises here upon the special finding of facts, which disclosed that the mortgagee and mortgagor knew and understood by the description they employed in the mortgage that the identical property here in controversy was intended to be covered by the mortgage, and that appellees took whatever rights they acquired in the property, with notice of the existence of the mortgage, and presents an entirely different question foonx the one decided by the court oxx the former appeal.
I concur ixx the view that, upoxx the facts found, the appellant is entitled to a judgment.